Per Curiam.
The appellant is executor and legatee of Eelix Koch, deceased. An allowance having been made by the probate court for the support of the widow, the appellant appealed to the circuit court. On motion *668the appeal was dismissed, and he has brought the case to this court by writ of error. It has been repeatedly held that there is no right of appeal from such an allowance, and the circuit court did not err in dismissing the appeal. Bordwell v. Saginaw Circuit Judge, 119 Mich. 421.
The order of dismissal is affirmed. Costs of both courts are granted against the appellant personally, the same not to be a charge upon the estate.

 Rehearing denied April 3, 1900.